Citation Nr: 0332953	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a nondisplaced 
left transverse process fracture of L3-4, currently rated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for DeQuervain's 
tenosynovitis of the right wrist, currently rated as 10 
percent disabling, on appeal from an initial grant of service 
connection.

3.  Entitlement to an increased evaluation for status post 
anterior cruciate ligament repair of the right knee, 
currently rated as 10 percent disabling.

4.  Entitlement to restoration of a 50 percent disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from March 
1986 to October 1996, and 3 years, 9 months and 29 days of 
prior active service.    

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002), was enacted.  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that since the enactment of 
the VCAA, the RO has not issued either a Supplemental 
Statement of the Case (SSOC) or a letter explaining the VCAA 
and how it is applicable to his claims.  Moreover, a review 
of the claims folder does not indicate whether the veteran 
was specifically notified of the evidence he needed to supply 
and what VA would do in order to assist him with his claim.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The Board further notes that during the course of the appeal, 
the rating criteria for disabilities of the spine have been 
changed.  The most recent VA medical examination report did 
not contain clinical findings addressing the new criteria.  
Hence, in returning the claim to the RO, the veteran should 
be afforded contemporaneous and thorough VA orthopedic and 
neurological examinations in order to determine the current 
severity of the veteran's service-connected disability of the 
lumbar segment of the spine, to include the effect of the 
disability on the veteran's functional capabilities.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  [The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).]

Also, review of the claim folder shows that the veteran 
forwarded to the RO medical documents concerning the nature 
and severity of his PTSD.  The record suggests that these 
documents have not been considered by the RO as required 
under 38 C.F.R. § 20.1304(c) (2003), and there is no evidence 
of a waiver of such review by the veteran or his 
representative.  Hence, a remand to the RO for its initial 
consideration of this evidence is required.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
recent medical treatment received for his 
disabilities at issue since January 2001, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  The RO should obtain the 
following types of records:  notes, 
discharge summaries, consultations, 
laboratory findings, procedures and 
biopsies.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for the following medical examinations:  
neurology, orthopedics, psychiatry, and 
any other specialty the RO deems 
appropriate.  

a.  With respect to the veteran's 
disability of the right wrist and knee, 
the veteran should undergo a VA 
examination by an orthopedist in order to 
determine the nature and severity of 
these disabilities.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand and 
should review the veteran's medical 
history prior to conducting the 
examination.  In addition to X-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The orthopedist should specifically 
comment on whether the veteran now 
suffers from degenerative joint disease 
of the wrist or knee along with any other 
manifestations and symptoms produced by 
the disabilities.  Readings should be 
obtained concerning the veteran's range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the knee and wrist.  
Additionally, the examiner should be 
requested to determine whether the right 
wrist and knee exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  

b.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of his lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist and orthopedist 
determines that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, the 
examiners should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past twelve (12) 
months, as well as comment on any related 
chronic orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the veteran experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

c.  With respect to the psychiatric 
examination request, the reason for the 
examination is to determine the extent 
and severity of the service-connected 
PTSD.  The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate whether he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder, and should identify 
what symptoms, if any, the veteran 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination, and the examiner must 
express his or her final diagnosis taking 
into account the rating criteria for 
psychiatric disorders.  

The examiner must also discuss the 
effect, if any, of the veteran's PTSD on 
his social and industrial adaptability, 
as opposed to any nonservice-connected 
physical and/or psychiatric disorder(s), 
if any.  In so doing, the examiner is 
asked to address his or her findings in 
the context of the veteran's work 
history.  

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and should provide a 
definition of the score assigned.  If it 
is not possible to assign a GAF score on 
the basis of the veteran's PTSD alone, 
the examiner should be requested to 
explain why.

It is requested that the examiner discuss 
the prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings, such as GAF scores.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  The 
appellant is hereby notified that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



